1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                               EASTERN DISTRICT OF CALIFORNIA
10
11   ROBERT COX, individually and on behalf
                                       )                     Case No.: 1:17-cv-0913 LJO JLT
     of all others similarly situated, )
12                                     )                     FINAL ORDER GRANTING THE JOINT
              Plaintiff,               )                     MOTION FOR AN ADDITIONAL
13                                     )                     EXTENSION OF TIME TO FILE THE
          v.                           )                     SETTLEMENT DOCUMENTS
14                                     )
     OCCIDENTAL PETROLEUM CORPORATION, )                     (Doc. 42)
15                                     )
              Defendant.               )
16                                     )

17          The parties have repeated extensions of time to file the settlement documents. (Doc. 42) This is
18   the ninth and final time the Court will grant such a stipulation. The case is either settled or it isn’t,
19   and the parties must be prepared to act accordingly. Thus, the Court ORDERS:
20          1.      The dismissal documents SHALL be filed for the Court’s consideration no later than
21   January 10, 2020.
22
23   IT IS SO ORDERED.
24
        Dated:     December 12, 2019                          /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
